Exhibit 10.4

 

AMENDMENT NO. 2 TO

REGISTRATION RIGHTS AGREEMENT

 

AMENDMENT NO. 2, dated                          , 2014 (this “Amendment”), to
REGISTRATION RIGHTS AGREEMENT, dated August 1, 2012 (as amended from time to
time, the “Agreement”), between Prospect Global Resources, Inc., a Nevada
corporation (“Prospect”), and The Karlsson Group, Inc., an Arizona corporation
(“Karlsson”).

 

RECITALS

 

WHEREAS, on May 30, 2012, Prospect issued to Karlsson a warrant (the “May 2012
Warrant”) to purchase up to 112,117 shares of common stock of Prospect (after
giving effect to the 1-50 reverse stock split effected September 4, 2013);

 

WHEREAS, on June 26, 2013, Prospect issued to Karlsson a warrant (the “June 2013
Warrant”) to purchase up to 60,000 shares of common stock of Prospect (after
giving effect to such reverse stock split); and

 

WHEREAS, on the date hereof, Prospect issued to Karlsson a warrant to purchase
up to 750,000 shares of common stock of Prospect (the “2014 Warrant”)

 

The parties hereby amend the Agreement as follows:

 

1.                                      Amendment.

 

a.                                      Amendment to Definition of Registrable
Securities. Section 1(i) of the Agreement is amended to read as follows:

 

“Registrable Securities” shall mean 922,117 shares of Common Stock initially
issuable upon exercise of the Warrant and any additional securities issued
pursuant to the terms of the Warrant.

 

b.                                      Amendment to Definition of Warrant.
Section 1(i) of the Agreement is amended to read as follows:

 

“Warrant” shall mean, collectively, the May 2012 Warrant, June 2013 Warrant, and
the 2014 Warrant.

 

2.                                      Miscellaneous.

 

a.                                      No Other Amendment. Except as expressly
amended in this Amendment, all provisions of the Agreement shall remain in full
force and effect, and the parties thereto and hereto shall continue to have all
their rights and remedies under the Agreement. In the event of a conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Agreement, the provisions of this Amendment shall govern.

 

--------------------------------------------------------------------------------


 

b.                                      Relation to Agreement. This Amendment
constitutes an integral part of the Agreement. Capitalized terms not otherwise
defined herein shall have the respective meanings given them in the Agreement.
Upon the effectiveness of this Amendment, each reference in the Agreement to
“this Agreement,” “hereunder,” “hereof,” or words of like import referring to
the Agreement, shall mean and be a reference to the Agreement, as amended
hereby.

 

c.                                       Successors and Assigns. This Amendment
shall be binding on and shall inure to the benefit of the parties hereto and
their respective successors and assigns except as otherwise provided herein.

 

d.                                      Counterparts. This Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

e.                                       Governing Law. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Nevada corporation

 

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO, and Secretary

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Amendment to Registration Rights Agreement]

 

3

--------------------------------------------------------------------------------